t c memo united_states tax_court paul f dickie petitioner v commissioner of internal revenue respondent paul f dickie and sherry l dickie petitioners v commissioner of internal revenue respondent docket nos filed date leslie a anderson for petitioners gail k gibson for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies and accuracy-related_penalties accuracy---related penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number the issues we must decide are whether the activity of petitioner paul f dickie petitioner as a musician was an activity_not_engaged_in_for_profit within the meaning of sec_183 for the taxable years at issue whether petitioner is entitled to a medical_expense_deduction under sec_213 for taxable_year and whether petitioners are liable for accuracy-related_penalties for the taxable years at issue some of the facts have been stipulated are so found petitioner filed a joint income_tax return for in his name and that of his deceased wife saundra g dickie saundra petitioner resided in prior lake minnesota at the time his petition was filed petitioner filed a joint income_tax return for with his wife sherry l dickie sherry petitioner and sherry resided in prior lake minnesota at the time their petition was filed during and petitioner was employed full time as a guality engineer with illbruck inc illbruck petitioner's and forms w-2 wage and tax statement from illbruck showed that petitioner earned wages in the amounts of dollar_figure and dollar_figure respectively on petitioner's form_1040 u s individual_income_tax_return petitioner reported on line wages salaries tips etc in the amount of dollar_figure sherry's form_w-2 from speak the word church and world outreach showed that she earned dollar_figure on petitioners' form_1040 u s individual_income_tax_return petitioners reported on line wages salaries tips etc in the amount of dollar_figure during petitioner was married to saundra in late february or early date after about months in remission saundra's breast cancer recurred petitioner and saundra sought alternative medical therapy in petitioner and saundra paid natural wellness dollar_figure for consultation and dietary supplements natural wellness was operated by frank charles saundra died in date petitioner also is a musician he began taking music lessons when he was about years old petitioner plays the trumpet keyboards and guitar during the taxable years at issue petitioner played electric and acoustic guitars with the choir of speak the word church and world outreach the church located in golden valley minnesota the choir known as positive reaction consisted of approximately members which included singers musicians and or technical assistants on average petitioner claimed he rehearsed with positive reaction approximately to hours per week and by himself in his home studio approximately to hours per week petitioner had no contractual relationship with positive reaction or the church positive reaction's repertoire consisted solely of contemporary christian music some rock some country some rhythm and blues positive reaction has performed in a number of places including orlando florida tulsa oklahoma and areas in the twin cities the group played mostly in golden valley positive reaction has received local and national media attention positive reaction recorded its music through high praise productions high praise a recording studio located at the same address as the church also high praise marketed positive reaction's music through christian bookstores catalogues radio and television high praise produced three compact discs on which petitioner was acknowledged as a contributing guitarist petitioner also was acknowledged as a contributing guitarist ona compact disc with a copyright date featuring kevin stevens and copyrighted by fresh rain music on the and schedules c profit or loss from business petitioner identified his principal business or profession as musician and listed his business name as positive reaction for and petitioner reported dollar_figure and zero in gross_income dollar_figure and dollar_figure in expenses and a net_loss of dollar_figure and dollar_figure respectively on the schedule c for shaklee sales petitioner claimed dollar_figure in expenses for supplies and a net_loss for that business of dollar_figure in the notices of deficiency respondent determined that petitioner's activity as a musician was not an activity engaged in for profit under sec_183 for both years allowed dollar_figure of expenses up to the amount of income as a schedule a deduction for disallowed the dollar_figure in expenses for supplies claimed in because it had not been established that they were ordinary and necessary business_expenses made automatic adjustments and imposed accuracy-related_penalties for both years deductions are a matter of legislative grace 292_us_435 generally sec_183 disallows any deductions attributable to activities not engaged in for profit except as provided under sec_183 an activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 the taxpayer must show that he engaged in the activity with the actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer's expectation of a profit need not be reasonable but it must be a bona_fide expectation sec_1_183-2 income_tax regs whether a taxpayer is engaged in an activity with the requisite profit objective is determined from all the facts and circumstances dreicer v commissioner supra pincite greater weight is given to objective facts than to the taxpayer's mere statement of his intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors to be considered in deciding whether an activity is engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation these factors are not applicable or appropriate in every case 86_tc_360 petitioner carried on his music activity in a nonbusiness like manner petitioner claimed various expenses including car and truck expenses depreciation and supplies petitioner admitted that he failed to maintain any books_or_records ora separate business bank account there also is no evidence that petitioner carried on the activity in a manner similar to other activities of the same nature which are profitable sec_1 b income_tax regs although petitioner testified that he attempted to promote his music activity by handing out compact discs on which he was listed as a contributing guitarist to some people in the music industry petitioner did little else to promote or advertise his availability as a musician for hire indeed petitioner admitted that he did not advertise in the local telephone directory distribute flyers or obtain business cards petitioner was not a member of any musicians' union petitioner made no reasonable efforts to gain recognition as a musician playing christian music for hire there is no credible_evidence that petitioner consulted with experts in the music industry in an effort to further his music career sec_1_183-2 income_tax regs we also note that petitioner expected his musical instruments to depreciate in value sec_1_183-2 income_tax regs notwithstanding petitioner's contention that he expended a fair amount of time and effort in his music activity we note that petitioner was employed full time as an engineer operated a sales business in rendered personal care to saundra who was fatally ill in and raised his children during the years in issue we are not convinced that petitioner devoted as much time to his music activity as he claimed he did the record also does not establish that petitioner was successful in his music activity for and petitioner reported losses in the amounts of dollar_figure and dollar_figure respectively although petitioner reported gross_income in the amount of dollar_figure in petitioner reported related expenses in the amount of dollar_figure during and the form sec_1040 reported wages in the amounts of dollar_figure and dollar_figure respectively this helps to persuade us that petitioner's music activity was only a hobby sec_1_183-2 b income_tax regs we do not doubt petitioner's desire to make it big enough in the music business to make that a full-time profession however viewing the record as a whole we are satisfied that petitioner's music activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 thus respondent is sustained on this issue we must next decide whether petitioner is entitled to a deduction in the amount of dollar_figure under sec_213 for taxable_year as stated above petitioner claimed dollar_figure in expenses for supplies attributed to his shaklee sales business in petitioner concedes that he incorrectly claimed this amount as expenses for supplies he argues that it should have been claimed as a medical_expense_deduction under sec_213 sec_213 allows a deduction for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent the taxpayer must substantiate any deductions claimed under sec_213 by furnishing the name and address of each person to whom payment for medical_expenses was made and the amount and date for each such payment sec_1_213-1 income_tax regs moreover the taxpayer must be prepared to substantiate any claimed deductions by furnishing statements or itemized invoices from the individual or entity to which payment for medical_expenses was made sec_1_213-1 income_tax regs these statements or invoices should indicate the nature of the service rendered and to or for whom rendered sec_1_213-1 income_tax regs the parties stipulated that petitioner paid natural wellness dollar_figure with checks in which were put in evidence petitioner explained that this amount represented the cost of consultations and dietary supplements petitioner testified that natural wellness was operated by frank charles a naturopathic doctor who practiced in excelsior minnesota naturopathy is a system of treatment of disease emphasizing assistance to nature and sometimes including the use of natural medical substances such as herbs vitamins and salts and certain physical means such as manipulation and electrical treatment webster's third new international dictionary unabridged respondent argues that because the treatments provided through natural wellness were not prescribed by a medical doctor and were not covered by an insurance_company the payments for such treatments are not deductible under sec_213 respondent on brief states that it is reasonable to assume that the insurance company's refusal to pay for charles' treatments reflects their sic informed opinion that his methods were not suitable or effective in the treatment of cancer we disagree with respondent's position the deductibility of medical_care payments under sec_213 is not strictly limited to traditional medical procedures but it includes payments made for the purpose of affecting any structure or function of the body sec_213 a as this court stated in 50_tc_164 the cases the rulings and the regulations make clear that whether a service for which an expenditure is made constitutes medical_care will depend upon its therapeutic nature to the individual and not upon the title of the person rendering the service or whether the expense is medical to all persons or the general nature of the institution in which the service is rendered fn refs omitted this broad view of medical_care allows medical expense deductions for nontraditional medical_care cf crain v commissioner tcmemo_1986_138 tso v commissioner tcmemo_1980_399 more importantly sec_213 does not preclude deduction of amounts expended for medical_care even though such care was not prescribed by a medical doctor but we are not persuaded on this record that the entire amount in issue was expended only for the medical_care of saundra using our best judgment we allow petitioner to deduct percent of the dollar_figure or a total of dollar_figure as medical_expenses under sec_213 for the taxable_year 39_f2d_540 2d cir finally we must decide whether petitioners are liable for accuracy-related_penalties for and sec_6662 a imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 where the taxpayer claims reliance on an accountant who prepared the taxpayer's return the taxpayer must establish that the correct information was provided to the accountant and that the item incorrectly claimed or reported in the return was the result of the accountant's error 70_tc_158 57_tc_781 petitioner did not keep any records of his purported music business and he did not have a separate bank account he did not carry on this activity in businesslike fashion as we detailed above other than asserting that he relied on the advice of his accountant petitioner presented no testimony or other evidence to establish that he provided his accountant with all of the necessary information to prepare properly his returns or that he received guidance from his accountant as to the propriety of the claimed deductions moreover petitioner did not call his accountant as a witness to testify about the information petitioner provided him for calculating his federal_income_tax liability we cannot assume the testimony of the absent witness would have been favorable to petitioner rather the normal inference is that it would have been unfavorable 6_tc_1158 affd 162_f2d_513 10th cir for the foregoing reasons we conclude that petitioners are liable for accuracy-related_penalties under sec_6662 for and decisions will be entered under rule
